Citation Nr: 1202936	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  06-34 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  








INTRODUCTION

The Veteran had active military service from August 1974 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.                   

This case was remanded by the Board in November 2009.  For the reasons explained below, it is again necessary to return this case to the RO for further development.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the November 2009 remand, the Board noted that at the time of the Veteran's February 1974 enlistment examination, the examiner stated that the Veteran had experienced musculoskeletal back pain in the past.  In addition, in August 1974, approximately one week after the Veteran's induction, he was treated for complaints of low back pain and he gave a history of trauma to his low back one year ago.  However, a symptom, such as pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As such, the fact remained that there was no actual medical evidence showing that the Veteran had a back disability prior to his enlistment into the military.  The Board stated that although the Veteran may have experienced back pain prior to his entrance into the military, there was no medical evidence showing that an underlying back disability was diagnosed.  Thus, the Board found that there was no clear and unmistakable evidence of a back disability pre-existing service.  Accordingly, the Board concluded that the presumption of soundness was not rebutted, and that the Veteran was entitled to the presumption of soundness at service entrance.  The Board remanded the case and requested that the Veteran undergo a VA orthopedic examination for the purpose of determining the nature, severity, and etiology of any back disability, to include osteoarthritis and degenerative changes of the lumbosacral spine.  After a review of the examination findings and the entire evidence of record, the examiner was requested to provide an opinion regarding whether it was at least as likely as not (e.g., a 50 percent or greater probability) that any back disability that was currently present, to include osteoarthritis and degenerative changes of the lumbosacral spine, began during service or was otherwise linked to any incident of or finding recorded during active duty, to include in-service treatment for back pain?  The examiner was specifically informed that the Veteran was to be presumed in sound condition upon entry into the military and did not have a pre-existing back disability.            

In April 2010, the Veteran underwent a VA examination that was conducted by a physiatrist.  The examiner concluded that it was as likely as not that the Veteran's current back disability was linked to the service-related injury.  However, because he did not provide a rationale for his opinion, the examiner was requested to provide an addendum.  In a March 2011 addendum, the examiner referred to the Veteran's pre-existing back condition.  As stated above, the Board had already concluded that the Veteran did not have a pre-existing back disability.  The examiner also did not provide a rationale for his opinion that the Veteran's current back disability was related to his in-service back injury.  The examiner noted that an orthopaedic specialist was to provide an opinion regarding the pertinent nexus question.  

In December 2011, the Veteran underwent a VA examination that was conducted by G.D., M.D., Chief of Orthopedics.  Dr. D. indicated that he had reviewed the Veteran's claims file.  However, even though the Board had specifically concluded that the Veteran did not have a pre-existing back disability and that the Veteran was entitled to the presumption of soundness at service entrance, Dr. D. stated that the Veteran had a history of chronic low back pain which existed prior to his induction into the military.  In addition, he did not answer the pertinent nexus question.  In this regard, Dr. D. reported that it was not possible to say that the Veteran's current back disability, diagnosed as degenerative lumbar disc disease, was more related to his military service than to his industrial injuries and to the normal progression of time.  Accordingly, it is the Board's determination that the VA examination report is incomplete, and consequently, should be returned for an addendum opinion that addresses the nexus question inherent in the case.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to Dr. G.D., the VA examiner who had examined the Veteran in September 2011, and request that he provide an addendum opinion as to whether it is at least as likely as not (50 percent or greater probability) that any back disability that is currently present, to include osteoarthritis and degenerative changes of the lumbosacral spine, began during service or is otherwise linked to any incident of or finding recorded during active duty, to include in-service treatment for back pain?  Dr. D. should presume that the Veteran was in sound condition upon entry into the military and did not have a pre-existing back disability.       

Dr. D. must also comment on the Veteran's post-service back injuries; specifically the December 1993 injury when he was doing heavy lifting and raking leaves (see private medical statement from G.G., M.D., dated in December 1993, and private medical treatment record from H.A.M., M.D., dated in January 1994), and the December 1995 injury when he fell from a truck that was picking up solid waste, landing on his buttocks, on the right side (see private outpatient treatment record from Dr. H.A.M., dated in December 1995).  In addition, Dr. D. must comment on Dr. G.'s statement in the December 1993 private medical letter in which Dr. G. indicated that the Veteran's spondylolisthesis, which was established by December 1993 x-rays, was "old" but his symptoms were of recent onset.  

Moreover, Dr. D. must also comment on the opinions that were provided by S.D.P., M.D., in May 2005 and August 2005 private medical statements.  Specifically, Dr. D. must comment on Dr. P.'s opinion that osteoarthritis and degenerative changes could be instigated by injury, and that it was certainly reasonable to assume that the Veteran's degenerative changes began with his in-service injury.  

Dr. D. is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

If no link to military service is found, such finding and conclusion should be affirmatively stated and a complete rationale for any opinion expressed should be included in the examination report.

2.  If Dr. D. is no longer available, the RO should afford the Veteran a VA orthopedic examination for the purpose of determining the nature, severity, and etiology of any back disability, to include osteoarthritis and degenerative changes of the lumbosacral spine.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner is specifically requested to review the Veteran's service treatment records which show intermittent treatment for back pain.  All necessary special studies or tests are to be accomplished, to include x-rays if deemed necessary by the examiner.  

After a review of the examination findings and the entire evidence of record, the examiner should provide an opinion on the following:  

Is it at least as likely as not (50 percent or greater probability) that any back disability that is currently present, to include osteoarthritis and degenerative changes of the lumbosacral spine, began during service or is otherwise linked to any incident of or finding recorded during active duty, to include in-service treatment for back pain?  The examiner should presume that the Veteran was in sound condition upon entry into the military and did not have a pre-existing back disability.       

The examiner must also comment on the Veteran's post-service back injuries; specifically the December 1993 injury when he was doing heavy lifting and raking leaves (see private medical statement from Dr. G.G., dated in December 1993, and private medical treatment record from Dr. H.A.M., dated in January 1994), and the December 1995 injury when he fell from a truck that was picking up solid waste, landing on his buttocks, on the right side (see private outpatient treatment record from Dr. H.A.M., dated in December 1995).  In addition, the examiner must comment on Dr. G.'s statement in the December 1993 private medical letter in which Dr. G. indicated that the Veteran's spondylolisthesis, which was established by December 1993 x-rays, was "old" but his symptoms were of recent onset.  

Moreover, the examiner must also comment on the opinions from Dr. S.D.P., in her May 2005 and August 2005 private medical statements.  Specifically, the examiner must comment on Dr. P.'s opinion that osteoarthritis and degenerative changes could be instigated by injury, and that it was certainly reasonable to assume that the Veteran's degenerative changes began with his in-service injury.  

The physician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

If no link to military service is found, such finding and conclusion should be affirmatively stated and a complete rationale for any opinion expressed should be included in the examination report.

3.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue of service connection for a back disability.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


